Opinion issued September 4, 2003  
 




 







In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-03-00823-CV
          01-03-00824-CV
____________

IN RE SERGIO SALINAS, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION
	Relator, Sergio Salinas, contends that he was unrepresented by counsel
when he was convicted in 1996 in cause number 718598 in the 177th District Court. 
He further contends that his conviction in that cause was unlawfully used to enhance
his punishment in his 2001 prosecutions in cause numbers 860542, 860905, and
872286 in the 179th District Court.  Respondents are the Honorable Carol Davies,
Judge of the 177th District Court of Harris County, and the Honorable Michael
Wilkinson, Judge of the 179th District Court of Harris County.
	Although mandamus is not an equitable remedy, its issuance is largely
controlled by equitable principles.  In re Little, 998 S.W.2d 287, 289 (Tex.
App.--Houston [1st Dist.] 1999, orig. proceeding).  One such principle is that
"[e]quity aids the diligent and not those who slumber on their rights."  Little, 998
S.W.2d at 289-90 (quoting Rivercenter Assoc. v. Rivera, 858 S.W.2d 366, 367 (Tex.
1993)).  Relator's claims all stem from an alleged deprivation of counsel that
occurred seven years ago.  Mandamus relief is barred by laches.
	The petition for writ of mandamus is therefore denied.
	It is so ORDERED.
PER CURIAM

Panel consists of Justices Taft, Jennings, and Hanks.